BURKE, Chief Justice,
In this action plaintiffs sought to recover damages for the alleged conversion of twenty-six head of cattle. Defendants denied that plaintiffs were or ever had been the owners of the cattle in question and alleged that the defendant Leona Gunsch was the owner thereof. Judgment was entered dismissing plaintiffs’ suit and they have appealed from the judgment.
The plaintiffs, Dan and John Gunsch, claim that they derived title to the cattle by purchase from Tony Gunsch. According to plaintiffs Tony sold them certain lands, cattle and machinery for $7,000. The validity of this alleged contract was before this court in the case of Gunsch v. Gunsch, N.D., 67 N.W.2d 311. In that case we held that there was no contract between the parties for the sale of any of the property. This decision is controlling. The plaintiffs never acquired any title to the cattle in question and consequently have no cause of action for their conversion.
The judgment is affirmed.
GRIMSON, JOHNSON, SATHRE, and MORRIS, JJ., concur.